Opinion by
Walker, J.
It appeared that the raw cocoa butter was unpacked and placed in steam-jacketed kettles and heated, to about 135° F., at which time it became liquid, and poured through 40-mesh strainers into 30- and 50-pound tins. These were placed in refrigerating rooms and the cocoa butter hardened, after which the tins were sealed and placed in cartons for shipment. It appeared that the situation here is almost identical with that in Dunkel v. United States (13 Cust. Ct. 223, C. D. 899). The court was of the opinion that while the merchandise does not reach the status of having been “manufactured,” as that term has been technically defined in customs jurisprudence, it has been “produced” within the meaning that Congress evidently intended. In accordance therewith the protest was sustained.